  8:20-cr-00118-RFR-SMB Doc # 93 Filed: 08/17/21 Page 1 of 1 - Page ID # 305




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR118
                                            )
      vs.                                   )
                                            )
ZACHARY DANIEL HARRIS,                      )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on defendant’s Unopposed Motion to Continue
Trial [92]. The court has also conferred with counsel. Counsel needs additional time to
resolve the matter short of trial. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [92] is granted as
follows:

   1. The jury trial now set for August 23, 2021 is continued to October 12, 2021.

   2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
      justice will be served by granting this continuance and outweigh the interests of
      the public and the defendant in a speedy trial. Any additional time arising as a
      result of the granting of this motion, that is, the time between today’s date and
      October, 2021, shall be deemed excludable time in any computation of time
      under the requirement of the Speedy Trial Act. Failure to grant a continuance
      would deny counsel the reasonable time necessary for effective preparation,
      taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
      (B)(iv).

   3. No further continuances will be granted without a hearing before the
      undersigned magistrate judge.

      DATED: August 17, 2021.

                                  BY THE COURT:


                                  s/ Susan M. Bazis
                                  United States Magistrate Judge
